      Case 1:17-cv-01074-RJL Document 52 Filed 04/05/19 Page 1 of 1
USCA Case #18-5097    Document #1781385      Filed: 04/05/2019  Page 1 of 1

                 United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________


No. 18-5097                                               September Term, 2018
                                                                      1:17-cv-01074-RJL
                                                 Filed On: April 5, 2019 [1781385]
Dennis Montgomery,

              Appellee

Larry Elliott Klayman,

              Appellant

      v.

James B. Comey, an individual; Individually
and in his official capacity as Former
Director of the Federal Bureau of
Investigation, et al.,

              Appellees

                                    MANDATE

      In accordance with the judgment of February 5, 2019, and pursuant to Federal
Rule of Appellate Procedure 41, this constitutes the formal mandate of this court.


                                                        FOR THE COURT:
                                                        Mark J. Langer, Clerk

                                                BY:     /s/
                                                        Ken R. Meadows
                                                        Deputy Clerk




Link to the judgment filed February 5, 2019
